Citation Nr: 1023254	
Decision Date: 06/22/10    Archive Date: 07/01/10	

DOCKET NO.  02-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, rated as 30 percent disabling from 
January 3, 1989, to January 29, 2007, after which it has been 
rated as 50 percent disabling.  

2.  Entitlement to an increased disability rating and an 
effective date earlier than February 8, 2001, for a 
disability evaluation of 60 percent for peripheral vascular 
disease of the right lower extremity. 

3.  Entitlement to an increased disability rating and an 
effective date earlier than February 8, 2001, for a 
disability rating of 60 percent for peripheral vascular 
disease of the left lower extremity. 


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Please note this case has been advanced on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7107 (a) (2) 
(West 2002) and 38 C.F.R. § 20.900 (c) (2009).  

The Veteran had periods of active service with both the Navy 
and the Air Force on different occasions between September 
1942 and March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.

The Board notes that in addition to the disabilities at 
issue, service connection is in effect for atherosclerotic 
vascular  disease with bilateral carotid stenosis and 
coronary heart disease with angina pectoris, rated as 60 
percent disabling; and degenerative joint disease of the 
lumbar spine and sacroiliac joints, rated as 40 percent 
disabling.  With consideration of the bilateral factor, a 
combined disability rating of 100 percent has been in effect 
from February 8, 2001.  Additionally, the Veteran has been 
granted a certificate of eligibility for specially adapted 
housing.  

This case was most recently before the Board in March 2009 at 
which time it was remanded for further development.  
Unfortunately, the case must again be REMANDED to the  RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran should further action be required.


REMAND

One of the reasons the Board remanded the case in March 2009 
was to clarify the Veteran's representation.  Reference is 
made to a June 2002 Appointment of Veterans Service 
Organization as claimant's representative (VA Form 21-22) 
reflecting the Disabled American Veterans was the Veteran's 
accredited representative.  However, in copies of emails 
dated in June 2008, the Veteran indicated that "I told her 
DAV will never be my rep."  He stated that a woman named 
Jenny Twiford was the person he wanted representing him.  
However, there is no current power of attorney of record to 
that effect.  The current power of attorney is still the 
Disabled American Veterans.

The record reflects the Veteran was sent a VA Form 21-22 to 
complete, but he did not do so.  In a report of contact with 
the Veteran on June 9, 2009, the Veteran indicated to a VA 
employee that he did not want the DAV representing him, but 
rather preferred using his personal attorney.  He again made 
reference to Ms. Twiford.  Copies of other correspondence in 
the claims folder, dated in June 2009, reflect some 
disagreement with the personal attorney.  Accordingly, it is 
not clear whether the Veteran wishes to have any 
representative at this time.  The Board believes that the 
Veteran should be given one more opportunity to complete the 
VA Form 21-22 to make his intentions clear.  

The Veteran is informed that he may only have one 
representative at a time.  Should he desire to drop the 
Disabled American Veterans as his accredited representative, 
he needs to sign a statement in writing to this effect.  If 
he wishes to designate any other representative, he should 
complete the appropriate forms.  

In view of the foregoing, the case is REMANDED one more time 
for the following:

1.  The Veteran should be provided with a 
VA Form 21-22 (Appointment of Veteran's 
Service Organization as Claimant's 
Representative) and indicate on that form  
who he wants to represent him.  If it is 
Ms. Twiford, the Veteran needs to contact 
her to determine whether she is still 
willing to represent him with regard to 
the issues that are currently before the 
Board.  If she is, she needs to sign the 
form appointing her as the Veteran's 
representative.  If the Veteran does not 
wish to have any representative, he 
should indicate that he is revoking his 
previously executed power of attorney.  

2.  The VA should be contacted and asked 
to provide any treatment records 
pertaining to the Veteran at the VA 
medical facilities in Central Texas since 
late 2009.  Should no records be 
available, this should be so indicated.

3.  After the development requested above 
has been completed to the extent 
possible, VA should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


